OPINION of the Court,,
by Judge Owsiey.
The present plaintiff brought this action of debt in the court below, upon a record from the state of Maryland, and alleged in his declaration the value of the debt in this currency.
Judgment for the debt was entered by the court; but because the damages for its detention were unknown, a writ of inquiry was awarded ; and upon the execution of the inquiry, after excluding all the parol evidence *484offered by the plaintiff, the court, at the instance of the defendant, instructed the jury that they must find for the plaintiff the debt in the declaration mentioned, to be discharged by ten dollars and twenty-five cents, the ■ amount of the costs contained in the record from Maryland $ and the jury having found a verdict in pursuance of the instructions, judgment was entered accordingly.
The jury most clearly had nothing to do with the debt. They were raised for the special purpose.of informing the court upon the subject of damages occasioned by the detention of the debt. To that object, there-, fore, their inquiry should have been exclusively confined; and consequently it was improper either to require of them a finding of the debt, or in any manner to subject the debt to a discharge by a payment of the damages.
The judgment must be reversed witli»costs, tire cause remanded to the court below, and proceedings there had not inconsistent with this opinion.